DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 12-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0095705 A1 – hereinafter “Yu”) in view of Huang et al. (US 2020/0410214 A1 – hereinafter “Huang”).
Claim 1:
Yu discloses a model training method, comprising: 
retrieving, by a computer device, a current group of training samples, the current group of training samples being determined based on a training set (¶18 discloses “traditional datasets”; ¶21 discloses “limited training data”); 
obtaining, by the computer device, first sample features of training samples in the current group of training samples based on a to-be-trained model (¶20 discloses “learned features from tail classes”), and obtaining, based on classification categories to which the training samples belong and the first sample features, center features corresponding to the training samples (¶24 discloses “center-based feature-level transfer algorithm to enrich the distribution of long-tailed classes, leading to diversity without sacrificing volume”; ¶38 discloses “center estimate for long-tail classes” and the equation for estimating the feature center; ¶56); 
obtaining, by the computer device, feature distribution parameters corresponding to the training samples (¶22 discloses “feature distribution”; ¶38 discloses “Rich features gik from class i lies in Gaussian distribution”), the feature distribution parameter corresponding to each training sample being obtained based on second sample features of training samples in the training set that belong to the same classification category as each of the training sample (¶38 discloses “Rich features gik from class i lies in Gaussian distribution … To transfer intra-class variance from regular to long-tail classes, the covariance matrices can be shared across all classes, Σi=Σ. The mean, or a class center, can be simply estimated as an arithmetic average of all features from the same class (emphasis added)”), and the second sample feature of each training sample being generated by a trained model based on each of the training sample (¶46 discloses “Let g1,2, c1,2 denote the encoded features and the feature centers of two samples; ¶40 discloses “training set of regular and long-tail classes … all modules … can first be trained using Eqn. 4”); 
obtaining, by the computer device based on the center features and the feature distribution parameter[[s]] (¶47 discloses “imbalanced distribution of training data”; ¶39 discloses “where gjk and cj are a feature sample and center of a regular class j”; ¶44 discloses “feature center can be computed, on which the decoder 126 can be applied to generate a center face”), a comprehensive loss parameter corresponding to the current group of training samples (¶35 discloses “multiple training losses, such as image reconstruction loss, or classification loss”; ¶37 discloses “overall training loss”); and 
adjusting model parameters of the to-be-trained model based on the comprehensive loss parameter (¶30 discloses “In stage 2, the fully connected classifier 129 is fixed and all the other models are updated”; ¶40 discloses the training in stage 0 with a dataset using the multiple losses; ¶42 discloses “In stage 2, compact features can be learned 230” utilizing the overall training loss formula 215 from ¶37; ¶49 discloses “the alternative feature transfer learning scheme can be applied on top of the pre-trained model”).
Yu discloses all of the subject matter as described above except for specifically teaching a plurality of distribution parameters.  However, Huang in the same field of endeavor teaches a plurality of distribution parameters (¶16 discloses the mean and standard deviation; ¶22 discloses “normal distribution with a standard deviation”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yu and Huang before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to known to one skilled in the art since the mean and standard deviation are common descriptors of a distribution.  This motivation for the combination of Yu and Huang is supported by KSR exemplary rationale (B) Simple Substitution of One Known Element for Another To Obtain Predictable Results. MPEP 2141 (III).  
	
	
Claims 2 and 14:
The combination of Yu and Huang discloses the method according to claim 1, wherein the obtaining, by the computer device, feature distribution parameters corresponding to the training samples comprises: querying, by the computer device, a distribution parameter set based on a category label of each training sample (¶38 discloses “Rich features g,k from class i lies in Gaussian distribution with the class-specific mean ci and the covariance matrix can be employed.”; ¶55 discloses “I is the right class label”), to obtain the feature distribution parameter corresponding to each of the training sample, the category label representing the classification category to which the corresponding training sample belongs (¶55; ¶22 discloses “ImageNet categories”), and the distribution parameter set comprising a feature distribution parameter corresponding to each classification category (¶38 discloses “Rich features g,k from class i lies in Gaussian distribution with the class-specific mean ci and the covariance matrix can be employed.”; ¶55 discloses “I is the right class label”).
Claim 12:
The combination of Yu and Huang discloses the method according to claim 1, wherein: the training samples comprise face image samples (Yu ¶26 discloses “reduce the image 114 to only include frames that include faces, etc.”); and a scale parameter of the trained model is greater than a scale parameter of the to-be-trained model, the scale parameter comprising a depth of a model (Yu ¶36 discloses “The facial recognition network 124 can utilize the softmax loss. The softmax loss is scale-dependent, that is, the loss can be made arbitrarily small by scaling the norm of the weights wj or feature f.”).
Claim 13:
Yu discloses a computer device, comprising a memory (¶¶26, 82) and a processor (¶¶26, 82), the memory storing a computer program (¶89), and the processor, when executing the computer program, performing …
The combination of Yu and Huang discloses the remaining elements recited in claim 13 for at least the reasons discussed in claim 1 above.
Claim 20:
Yu discloses a non-transitory computer-readable storage medium (¶4), storing a computer program, the computer program (¶4), when executed by a processor (¶¶26, 82), performing a model training method comprising … 
obtaining, feature distribution parameters corresponding to the training samples (¶22 discloses “feature distribution”; ¶38 discloses “Rich features gik from class i lies in Gaussian distribution”), the feature distribution parameter corresponding to each training sample being obtained collecting statistics on second sample features of training samples in the training set that belong to the same classification category as each of the training sample (¶38 discloses “Rich features gik from class i lies in Gaussian distribution … To transfer intra-class variance from regular to long-tail classes, the covariance matrices can be shared across all classes, Σi=Σ. The mean, or a class center, can be simply estimated as an arithmetic average of all features from the same class (emphasis added)”; ¶41 discloses “the statistics can be updated including the feature centers C, PCA basis Q and an index list h of hard samples that are with the distance from the center more than the average distance for each regular class (emphasis added)”)… 
The combination of Yu and Huang discloses the remaining elements recited in claim 20 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 3-11 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666